Citation Nr: 1003034	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-28 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a disability manifested by muscle spasm around 
the heart, chest and torso; and if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of lacerations of the bilateral 
feet; and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for degenerative joint disease of the bilateral 
hips; and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral knee disability; and if so, 
whether service connection is warranted.

5.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for psychophysiological musculoskeletal reaction; 
and if so, whether service connection is warranted.

6.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability; and if so, whether 
service connection is warranted.

7.  Entitlement to service connection for a prostate 
disability, to include as secondary to herbicide exposure.

8.  Entitlement to service connection for diabetes mellitus, 
Type II (DM II), to include as secondary to herbicide 
exposure.

9.  Entitlement to service connection for hypertension (HTN).

10.  Entitlement to service connection for a cardiovascular 
disability, to include heart block with pacemaker placement, 
myocardial infarction, atrioventricular block, coronary 
artery disease and heart disease.

11.  Entitlement to service connection for obesity.

12.  Entitlement to service connection for bilateral 
epididymitis-orchitis.

13.  Entitlement to service connection for right-sided 
inguinal hernia.

14.  Entitlement to service connection for sleep apnea.

15.  Entitlement to service connection for residuals of a 
fractured jaw.

16.  Entitlement to service connection for peripheral 
vascular disease (PVD).

17.  Entitlement to service connection for renal disease.

18.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from February 1971 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and March 2007 rating 
decisions of the Nashville, Tennessee, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In April 2004, the appellant filed his claims and in a rating 
decision dated in December 2004, the RO granted his claim of 
entitlement to a non-service-connected pension.  The rating 
decision denied the appellant's claims of entitlement to 
service connection for DM II, bilateral epididymitis-
orchitis, HTN, residuals of a fractured jaw, a right-sided 
inguinal hernia, a cardiovascular disability, sleep apnea, 
obesity and a prostate disability.  The RO also declined to 
reopen the appellant's claims of entitlement to service 
connection for degenerative joint disease of the bilateral 
hips, a bilateral knee disability, a psychophysiological 
musculoskeletal reaction, muscle spasm around the heart, 
chest and torso, a low back disability and lacerations of the 
bilateral feet.  The appellant submitted a Notice of 
Disagreement (NOD) with the aforementioned denials in 
September 2005 and timely perfected his appeal in September 
2006.

In December 2006, the appellant filed claims of entitlement 
to service connection for PVD, renal disease, peripheral 
neuropathy, DM II and heart block with pacemaker placement 
(claimed as atrioventricular block, coronary artery disease 
and heart disease).  A March 2007 rating decision denied the 
appellant's claims of entitlement to service connection for 
PVD, renal disease and peripheral neuropathy.  As the 
remaining issues were already on appeal, the rating decision 
continued the prior denials.  In May 2007, the appellant 
submitted a NOD with the March 2007 rating decision.  As the 
filing of a NOD initiates appellate review, these claims must 
be remanded for the preparation of a Statement of the Case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of the claims.  In 
his September 2006 Substantive Appeal [VA Form 9] he declined 
the option of testifying at a personal hearing.

With regard to the appellant's petition to reopen his claims 
for muscle spasm around the heart, chest and torso and 
lacerations of the bilateral feet, to establish jurisdiction 
over these issues, the Board must first consider whether new 
and material evidence has been submitted to reopen the 
claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009).  The Board must proceed in this fashion regardless of 
the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under 
the analysis section, new and material evidence has not been 
submitted to reopen the claims.

The issues of whether new and material evidence has been 
received sufficient to reopen the appellant's claims of 
entitlement to service connection for degenerative joint 
disease of the bilateral hips, a bilateral knee disability, a 
psychophysiological musculoskeletal reaction and a low back 
disability, as well as his claim of entitlement to service 
connection for the residuals of a fractured jaw, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The appellant will be notified if further 
action on his part is required.


FINDINGS OF FACT

1.  By a May 1998 RO decision, service connection for the 
residuals of muscle spasm around the heart, chest and torso 
and lacerations of the bilateral feet were denied; the 
appellant was informed of these denials and did not appeal.

2.  Evidence received since the May 1998 RO decision is new 
to the claims file, but does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for muscle spasm around the heart, chest 
and torso and laceration of the bilateral feet.

3.  The appellant did not serve in Vietnam or in the waters 
offshore Vietnam.

4.  There is no credible evidence that the appellant was 
exposed to herbicides in service.

5.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from a prostate 
disability.

6.  The preponderance of the evidence is against a finding 
that the appellant currently suffers from DM II that is the 
result of a disease or injury in service, nor may it be 
presumed to be.

7.  The preponderance of the evidence is against a finding 
that HTN is the result of a disease or injury in service, nor 
did it manifest within the first post-service year.

8.  The preponderance of the evidence is against a finding 
that a cardiovascular disability is the result of a disease 
or injury in service, nor did it manifest within the first 
post-service year.

9.  The preponderance of the evidence is against a finding 
that obesity is the result of a disease or injury in service, 
nor was it caused or aggravated by a service-connected 
disability.

10.  The preponderance of the evidence is against a finding 
that bilateral epididymitis-orchitis is the result of a 
disease or injury in service.

11.  The preponderance of the evidence is against a finding 
that a right-sided inguinal hernia is the result of a disease 
or injury in service.

12.  The preponderance of the evidence is against a finding 
that sleep apnea is the result of a disease or injury in 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a disability 
manifested by muscle spasm around the heart, chest and torso; 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for the residuals 
of lacerations of the bilateral feet; the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  A prostate disability, to include as secondary to 
herbicide exposure, was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303, 3.304, 3.307, 3.309 (2009).

4.  Diabetes mellitus, Type II, to include as secondary to 
herbicide exposure, was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303, 3.304, 3.307, 3.309 (2009).

5.  Hypertension was not incurred in or aggravated by active 
duty service and may not be presumed to be.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

6.  A cardiovascular disability was not incurred in or 
aggravated by active duty service and may not be presumed to 
be.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

7.  Obesity was not incurred in or aggravated by active 
military service, nor is it due to or aggravated by a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).

8.  Bilateral epididymitis-orchitis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

9.  A right-sided inguinal hernia was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

10.  Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

Notice letters dated in April 2004, June 2004, October 2004 
and January 2007 fully satisfied the duty to notify 
provisions for direct service connection.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The appellant was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

The notice letter dated in March 2006 informed the appellant 
of how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the VCAA letters sent to the appellant in June 
2004 and October 2004 fully complied with the provisions set 
forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding 
new and material claims.  Specifically, the June 2004 letter 
informed the appellant that his prior claim of entitlement to 
service connection for lacerations of the bilateral feet 
required new and material evidence to be reopened.  The 
October 2004 VCAA letter informed the appellant that his 
prior claim of entitlement to service connection for muscle 
spasm around the heart, chest and torso required new and 
material evidence to be reopened.  These letters noted that 
the claims had been previously denied because the appellant's 
service medical records did not show any lacerations of the 
feet or muscle spasm around the heart, chest and torso during 
his military service.  In order to reopen these claims, the 
appellant was told to submit evidence relating to these 
facts.  See June 2004 and October 2004 VCAA letters.  As 
such, the Board may proceed to adjudicate these matters.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case. 

With specific regard to the appellant's claims of entitlement 
to service connection for lacerations of the bilateral feet 
and muscle spasm around the heart, chest and torso, VA's 
responsibility to assist the appellant extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is not new and material, the claim is not 
reopened, and VA has no further duties to the appellant with 
respect to that particular claim.  VA does not have a duty to 
provide the appellant with a VA examination if the claims are 
not reopened.  The VCAA explicitly stated that, regardless of 
any assistance provided to the claimant, new and material 
evidence must still be submitted to reopen a claim.  See 38 
U.S.C. § 5103A(f) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4)(C)(iii) (2009).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the appellant of the information and evidence needed 
to substantiate his claims.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claims, examinations are not required.

Regarding the appellant's claim of entitlement to service 
connection for a prostate disability, the Board has 
determined that an examination is not necessary.  The 
appellant's VA treatment records and private medical records 
reflect comprehensive treatment.  There is no indication that 
the appellant has a disability of the prostate.  As these 
medical records are current and thorough, the Board finds 
that the preponderance of the medical evidence is against a 
current diagnosis of the claimed disorder.  An examination is 
not required.  See McLendon, supra.  

The appellant's remaining claims do not necessitate VA 
examinations because the only evidence indicating the 
appellant suffered from these disabilities in service 
consists of his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.   
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that medical opinions would aid in substantiating 
the appellant's claims since they could not provide evidence 
of past events.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

For certain chronic disorders, including DM II, HTN and 
cardiovascular disorders, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2009), 38 C.F.R. § 3.307(6)(iii) (2009).  The diseases 
alluded to above include Type 2 diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes), hypertension, 
prostate cancer and cardiovascular disabilities.  See 38 
C.F.R. § 3.309(e) (2009).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed. Cir. 1994); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992); 38 C.F.R. § 3.303(d) (2009)

III.  New and Material Evidence

The appellant contends that his lacerations of the bilateral 
feet and muscle spasms around the heart, chest and torso are 
the result of his time in active duty service.  The appellant 
brought the original claims for these disabilities in January 
1997 and May 1997.  He was denied by a rating decision of the 
RO in May 1998, finding essentially that there was no 
evidence of in-service incurrence of either disability.  The 
appellant did not appeal the May 1998 denial.  That decision 
is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claims.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

As the previous denials of service connection were premised 
on a finding that there was no evidence of lacerations of the 
feet or muscle spasms around the heart, chest and torso 
during service, for evidence to be new and material in this 
matter, (i.e., relating to an unestablished fact necessary to 
substantiate the claims, and raising a reasonable possibility 
of substantiating the claims), it would have to tend to show 
that the appellant suffered from these disabilities during 
service or manifested the disabilities at issue within 1 year 
of service discharge.

In the current attempt to reopen his claims, the appellant 
submitted VA outpatient treatment records dated from November 
1976 to the present, Social Security Administration records, 
a transcript of his Decision Review Officer hearing in July 
1997, hospital reports from B.M.H., S.F.M.H. and S.J.H. dated 
1992 through 1996, VA examination reports dated March 1975 
and June 1982 and duplicate copies of his service personnel 
records and service treatment records.  This "new" evidence 
is not material, however.  The newly received evidence does 
not contain any indication that the appellant suffered from 
lacerations of the bilateral feet or experienced muscle 
spasms around the heart, chest or torso during service, 
within on year of discharge from service or are otherwise 
related to service.  There are no further records identified 
by the appellant that are available to help establish his 
claims.

The Board finds that the evidence received since May 1998 
does not raise a reasonable possibility of substantiating the 
claims.  Therefore, the evidence is not material.  The appeal 
to reopen the appellant's claims for service connection for 
lacerations of the bilateral feet and muscle spasms around 
the heart, chest and torso, is denied.

IV.  The Merits of the Claims

Prostate Disability

The appellant contends that he currently suffers from a 
prostate disability that is the result of his time in active 
duty service.  Specifically, the appellant claims that his 
exposure to Agent Orange in Vietnam caused his current 
prostate disability.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed prostate disability, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  

Review of the appellant's claims file reveals that he has not 
been diagnosed with a current prostate disability.  
Accordingly, element (1) of Hickson, current disability, has 
not been satisfied.  Additionally, the Board notes that the 
appellant did not serve in Vietnam and thus would also not be 
afforded the presumption under 38 U.S.C.A. § 1116(f) (West 
2002 & Supp. 2009), 38 C.F.R. § 3.309(e) (2009).  In the 
absence of a diagnosed prostate disability, the appellant's 
claim must fail.

Diabetes Mellitus, Type II

The appellant contends that he currently suffers from DM II 
as a result of his time in active duty service.  
Specifically, the appellant claims that he was exposed to 
Agent Orange, which caused his current disability.

There is no indication that DM II existed in service (see 
Service Treatment Records, generally) or was manifested 
within the one year presumptive period after service found in 
38 C.F.R. § 3.309(a).  Indeed, the first diagnosis of DM II 
was noted to be in 2004.  Thus, the Board finds that there is 
no evidence of any diabetic disease occurring during the 
appellant's active duty or within one year of such.

Now, the Board will address whether the appellant was exposed 
to herbicides.  The Board finds that the legal presumption 
does not operate in this case because, as noted above, there 
was in fact no service in Vietnam.  Official service 
department records do not show that the appellant was in 
Vietnam.  Additionally, the appellant's DD 214 does not 
indicate that he served in Vietnam.  The presumption provided 
in 38 U.S.C.A. § 1116(f) is not for application in this case.  
Accordingly, the Board finds that the preponderance of the 
evidence shows the appellant did not have DM II in service, 
within 1 year of service discharge, and there is no 
corroborative evidence of exposure to Agent Orange during 
active duty.  

Further, the only evidence in support of the appellant's 
claim consists of his own lay statements.  The Board 
acknowledges that the appellant is competent to give evidence 
about what he experiences; for example, he is competent to 
discuss his current DM II.  See, e.g., Layno, supra.  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker, supra.

Although the appellant has established that he currently 
suffers from DM II, the evidence of record does not support a 
finding that this disability is the result of his time in 
service.  The appellant's claim fails on elements (2) and (3) 
of Hickson.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  

Hypertension and Cardiovascular Disability

The appellant alleges that he currently suffers from HTN, 
ultimately resulting in a cardiovascular disability.  
Specifically, he alleges that these disabilities are the 
result of his time in active duty service.

HTN means persistently high arterial blood pressure, and by 
some authorities the threshold for high blood pressure is a 
reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, HTN 
means that the diastolic pressure is predominantly 90 or 
greater, and isolated systolic HTN means that the systolic 
pressure is predominantly 160 or greater with a diastolic 
pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2009).

Initially, the Board notes that the appellant has been 
diagnosed with HTN and did require pacemaker placement.  See 
VA outpatient treatment records, generally.  Accordingly, 
element (1) under Hickson has been satisfied.  

Review of the appellant's service treatment records reveals 
that upon entry into service, the appellant's blood pressure 
was noted as 130/80 and his cardiovascular system was 
considered normal.  The appellant himself indicated that he 
was in good health and had no specific health complaints.  
See Standard Forms (SF) 88 & 89, Service Entrance Examination 
Reports, January 13, 1971.  Though the Board notes that a 
service separation examination has not been associated with 
the appellant's claims file, the service treatment records 
are complete through November 1974.  At no time between the 
appellant's service entrance examination and November 1974, 
did the appellant complain of or receive treatment for HTN or 
a cardiovascular disability.  Accordingly, the Board finds 
that element (2) of Hickson, in-service disease or injury, 
has not been satisfied.  See Hickson, supra.

Further, the diagnosis of HTN and the presence of a heart 
disability were not indicated within one year of the 
appellant's discharge from service; thus, he is also not 
afforded the presumptions under 38 C.F.R. §§ 3.307 and 3.309 
(2009).

While the appellant has been diagnosed with HTN on multiple 
occasions and he did require the placement of a pacemaker, 
the only evidence in support of his claims consists of lay 
statements alleging that HTN and a cardiovascular disability 
are related to service.  The Board acknowledges that the 
appellant is competent to give evidence about what he 
experiences; for example, he is competent to discuss the 
effects of his HTN and pacemaker.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a disability when (1) 
a layperson is competent to identify the medical disability, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  However, the Board finds that 
the appellant's lay statements in the present case are 
outweighed by the negative service, post-service treatment 
records (indicating HTN and cardiovascular difficulties that 
began many years after service), and the lack of medical 
nexus.

Although the appellant has established that he currently 
suffers from HTN and required the placement of a pacemaker, 
the evidence of record does not support a finding that these 
disabilities are the result of his time in service.  The 
appellant's claims fail on the basis of elements (2) and (3) 
of Hickson.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  

Obesity

The appellant alleges that he is currently obese due to his 
time in active duty service.

VA and private treatment records indicate that the appellant 
is morbidly obese.  The Board observes that a disability for 
VA compensation purposes refers to an impairment of earning 
capacity due to a disease or injury, rather than to a disease 
or injury itself.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board has concluded that service-connection for obesity 
is not warranted.  In this regard, the Board notes that 
obesity is generally considered to be a clinical finding that 
is not a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  The appellant 
has not identified or produced any evidence, medical or 
otherwise, that would tend to show current disability 
characterized by obesity that is due to a disease or injury 
that was incurred in service.

Absent competent evidence which shows that the appellant's 
obesity constitutes a chronic disability due to disease or 
injury linked to service, service connection is not 
warranted.  See Hickson, supra.  The evidence preponderates 
against the appellant's claim, and service connection must be 
denied.

Bilateral Epididymitis-Orchitis, Right-Sided Inguinal Hernia 
and Sleep Apnea

The appellant contends that he currently suffers from 
bilateral epididymitis-orchitis, a right-sided inguinal 
hernia and sleep apnea that are the result of his time in 
active duty service.  

Initially, the Board notes that the appellant has been 
diagnosed with epididymitis-orchitis and sleep apnea and had 
a reducible right-sided inguinal hernia in 2002, thus 
satisfying element (1) under Hickson.  See Hickson, supra.

Review of the appellant's service treatment records, however, 
is completely negative for any complaints of or treatment for 
epididymitis-orchitis, sleep apnea or right-sided inguinal 
hernia.  See Service Treatment Records, generally.  The Board 
notes that in November 1974, the appellant was diagnosed with 
a probable left-sided inguinal hernia, but this issue is not 
currently on appeal.  See Service Treatment Record, November 
14, 1974.  Further, there is no indication the appellant 
suffered from epididymitis-orchitis, sleep apnea or a right-
sided inguinal hernia within 1 year of his discharge from 
active duty.  Accordingly, element (2) under Hickson, has not 
been satisfied.

The first notation of epididymitis-orchitis was in 1999, 
sleep apnea in 2003 and right-sided inguinal hernia in 2002.  
The appellant received additional treatment from the 
aforementioned dates forward, but at no time did a medical 
professional offer a nexus opinion relating these 
disabilities to the appellant's time in service.  In fact, 
the only evidence in support of the appellant's claims 
consists of his own lay statements.  The Board acknowledges 
that the appellant is competent to give evidence about what 
he experiences; for example, he is competent to discuss his 
current epididymitis-orchitis, sleep apnea and right-sided 
pain.  See, e.g., Layno, supra.  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker, supra.

Although the appellant has established that he currently 
suffers from epididymitis-orchitis, sleep apnea and had a 
right-sided inguinal hernia in 2002, the evidence of record 
does not support a finding that these disabilities are the 
result of his time in service.  The appellant's claims fails 
on elements (2) and (3) of Hickson.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claims for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  
ORDER

The appeal to reopen a claim of entitlement to service 
connection for muscle spasms around the heart, chest and 
torso is denied.

The appeal to reopen a claim of entitlement to service 
connection for lacerations of the bilateral feet is denied.

Entitlement to service connection for a prostate disability, 
to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for DM II, to include as 
secondary to herbicide exposure, is denied.

Entitlement to service connection for HTN is denied.

Entitlement to service connection for a cardiovascular 
disability, to include heart block with pacemaker placement, 
myocardial infarction, atrioventricular block, coronary 
artery disease and heart disease, is denied.

Entitlement to service connection for obesity is denied.

Entitlement to service connection for bilateral epididymitis-
orchitis is denied.

Entitlement to service connection for right-sided inguinal 
hernia is denied.

Entitlement to service connection for sleep apnea is denied.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the issues of 
whether new and material evidence has been received 
sufficient to reopen the appellant's claims of entitlement to 
service connection for degenerative joint disease of the 
bilateral hips, a bilateral knee disability, a 
psychophysiological musculoskeletal reaction and a low back 
disability, as well as his claim of entitlement to service 
connection for the residuals of a fractured jaw.

With regard to the issues of whether new and material 
evidence has been received sufficient to reopen the 
appellant's claims of entitlement to service connection for 
degenerative joint disease of the bilateral hips, a bilateral 
knee disability, a psychophysiological musculoskeletal 
reaction and a low back disability, as noted above, the Board 
is aware of the holding in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In Kent, the Court specifically addressed VCAA 
notice requirements in the context of a claimant's request to 
reopen a previously and finally denied claim.  The Court 
found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have not been satisfied with regard 
to the aforementioned issues.  Though the RO issued VCAA 
letters dated in April 2004, June 2004, October 2004 and 
January 2007, these letters did not comply with the 
requirements set forth in Kent.  Further, the appellant was 
not provided any notice whatsoever of how to establish 
service connection for the residuals of a fractured jaw.  
Accordingly, the appellant should be provided with a notice 
letter addressing these deficiencies.

As indicated above, the March 2007 rating decision denied the 
appellant's claims of entitlement to service connection for 
PVD, renal disease and peripheral neuropathy.  In May 2007, 
the appellant submitted a NOD with the March 2007 rating 
decision.  As the filing of a NOD initiates appellate review, 
these claims must be remanded for the preparation of SOC.  
See Manlincon, supra.




Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the 
appellant with notice compliant with 
the holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006), regarding the 
issues of whether new and material 
evidence has been received sufficient 
to reopen the appellant's claims of 
entitlement to service connection for 
degenerative joint disease of the 
bilateral hips, a bilateral knee 
disability, a psychophysiological 
musculoskeletal reaction and a low back 
disability.  Specifically, the 
appellant should be notified of the 
evidence and information that is 
necessary to reopen each claim.  The 
notice letter must describe what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service 
connection that were not found in the 
previous denials.

The notice letter should also inform 
the appellant of how to establish 
service connection for the residuals of 
a jaw fracture.

2.  The AMC should issue the appellant 
a SOC pertaining to the issues of 
entitlement to service connection for 
PVD, renal disease and peripheral 
neuropathy.

3.  Thereafter, the AMC must review the 
claims file to ensure that the 
foregoing requested development has 
been completed.  See Stegall, supra.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental SOC should be 
provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, these 
issues should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


